Citation Nr: 0841700	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to a rating in excess of 20 percent for cervical 
strain.

Entitlement to a rating in excess of 20 percent for lumbar 
strain with loss of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The veteran served on active duty from April 1970 to April 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that the veteran was scheduled for a 
videoconference hearing in October 2008.  However, in 
September 2008, the veteran submitted a statement indicating 
that he wished to withdraw his hearing request.  He has not 
requested that the hearing be rescheduled.  Therefore, his 
request for such a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is entitled to a higher rating for 
his service-connected neck and back disabilities.  
Specifically, in his notice of disagreement, he stated that 
the range of motion of his cervical spine is affected by 
repetitive use.  After repetitive use, the veteran reportedly 
cannot bend forward, backwards, or sideways.  He also stated 
that his pain level is greater than was characterized by the 
RO.  Regarding his service-connected lumbar strain, he claims 
that the disability is more severe in terms of loss of motion 
as well as neurological effects.  Because the veteran has not 
undergone a VA examination since August 2005, a new VA 
examination is in order.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Additionally, the claims file shows that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The SSA decision as well as the 
records upon which the decision was based should be obtained 
and associated with the claims file.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44.  In the instant case, the veteran has not been 
provided sufficient notice under Vazquez-Flores.  Thus, on 
remand, corrective notice can be provided. 

Relevant ongoing medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the veteran that 
to substantiate a claim for a higher 
rating, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that he may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability, 
as set forth in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  Obtain VA treatment records from the 
Pittsburgh VA healthcare system dating 
since July 2005.

3.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  Thereafter, schedule the veteran for 
a VA orthopedic examination for the 
purpose of determining the current 
severity of his service-connected 
cervical strain and lumbar strain.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected cervical 
and lumbar strains.  Any indicated 
studies, including X-ray studies and 
range of motion testing in degrees, 
should be performed.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide a diagnosis for any back 
and neck disability found.  If 
degenerative disc disease is diagnosed, 
the examiner should provide an opinion as 
to whether such is related to the 
service-connected strains, or whether 
such is related to the post service motor 
vehicle accident in 1999.  

The examiner should also be asked to 
evaluate any functional loss due to pain 
or weakness for the service connected 
disabilities, and to document all 
objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

4.  Thereafter, readjudicate the issues 
on appeal.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




